PD-1268-15

                              NO.                                               '\

RUSSELL ROBINSON                         §         IN THE COURT OF
                                         §                     RECEIVED IN
v.                                       §         CRIMnWWo^TOJiMtSpPEALS
                                         §
THE STATE OF TEXAS                       S         OF TEXAS SEP 24


                       Pro Se Motion for Extension of Time     COURT OF cm
                     To File Petition for Discretionary Review          mMNAL appeals
              ••:                                                            SEP 25 20;5
TO THE HONORABLE COURT OF CRIMINAL APPEALS:
             :>                                                            Abe'Acosta,Cierk
      COMES NOW the Appellant/Petitioner in the above-styled and numbered
             0                                                    .*
cause and respectfully moves this Honorable Court to extend the time for filing the

Appellant's Petition for Discretionary Review in this cause and in support thereof

would show to the Court the following:

      1. The; style and number of this case in the Court of Appeals, is: Russell

Robinson v. The State of Texas, Appeal No. 10-14-00231-CR.
              B '                                                      •              •
      2. The style and number of the case in the trial court is: The State of Texas

v. Russell Robinson; Cause No. 38,602-CR; from the 40th Judicial District Court of
             }'•••                                                ':
Ellis County, Texas.

      3. The:;Appellant was convicted of the felony offense of Continuous
              i
Violence against the Family, a Third Degree Felony. The indictment contained



PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PDR - Page 1
\




    two enhancement paragraphs increasing the range of punishment from 25 to 99 or

    life.          -q

            4. Judgment was entered on July 18, 2014 and punishment was assessed at

    99 years confinement in the Texas Department of Criminal Justice—Institutional

    Division.      X

            5. The conviction was affirmed in the Court of Appeals on September 10,

    2015.          d

                   ife
            6. The deadline for filing the Appellant's Petition for Discretionary Review

    in this cause ispctober 10, 2015.

            7. An extension of time for a period of sixty (60) days is requested that
                   'IT
    would make the due date December 9, 2015.

            8. No prior request for an extension of time has been made.

            9. The facts relied upon to show good cause for the requested extension is,

    as follows: The Appellant/Petitioner was represented by court appointed counsel

    during the appeal of this case to the Court of Appeals. The Appellant/Pertioner has
                   i\i



    elected to proceed pro se.           Therefore, additional time is needed for the

    Appellant/Petitioner to either prepare and file the Petition pro se or to seek legal

    assistance in filing the Petition.




    PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PDR               -    Page 2
        WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner

respectfully requests that this Honorable Court extend time for filing the Petition

for Discretionary Review in this cause to December 9, 2015.

                                        Respectfully submitted,




                                       ^Russell Robinson              /
                                        TDCJ # 01941253
                                        Mark W. Michael Unit
                                        2664 F.M. 2054
                                        Tennessee Colony, Texas 75886




                          CERTIFICATE OF SERVICE


        The Appellant/Petitioner hereby certifies that a true and correct copy of the

foregoing Motion has been mailed to the District Attorney, Appellate Division,

Ellis County Courthouse, 109 S. Jackson Street, Waxahachie, Texas 75165, and

mailed via U.S. mail, to the Office of the State Prosecuting Attorney, P.O. Box

12405, Capitol Station, Austin, Texas 78711, on the )*") day of *